DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Tarolli on 8/5/2022.
IN THE CLAIMS as filed 7/25/2022:
In Claim 1, line 2, replace the limitation “claim 10” with --claim 12-- such that Claim 1 depends from Claim 12.
In Claim 1, line 11, delete the limitation “at least one” preceding the limitation “coupling device”.
Add the following as Claim 5:
	Claim 5 The force input member as defined in claim 1 wherein the first coupling portion has at least one radial projection.
Replace Claim 6 with the following:
Claim 6 The force input member as defined in claim 1 wherein the first coupling portion has at least one guide projection projecting in the axial direction.
In Claim 9, line 9, replace the limitation “the force input element” with --the force input member--.
In Claim 9, line 12, replace the limitation “the radial projection” with --the radially extending projection--.
In Claim 10, line 7, replace the limitation “the force input element” with --the force input member--.
In Claim 10, line 13, delete the limitation “coupling” such that the limitation reads --the first and second portions--.
In Claim 13, line 9, replace the limitation “the force input element” with --the force input member--.
Replace Claim 15 with:
Claim 15 The force input member as defined in claim 14 wherein the pair of recesses are formed in the first coupling portion and the guide bush.
Delete Claim 19.
In Claim 20, line 3, replace the limitation “the force input element” with --the force input member--.
In Claim 23, line 2, replace the limitation “the elastic ring” with --the elastic ring element--.
In Claim 23, line 4, replace the limitation “the force input element” with --the force input member--.
In Claim 25, lines 1-2, replace the limitation “the at least one coupling device” with --the coupling device--.
In Claim 26, lines 1-2, replace the limitation “the at least one coupling device” with --the coupling device--
Reasons for Allowance
	Claims 1, 3-10, 12-17, 20, 23, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 9, 10, and 13.
Re 9, Jeon discloses: a force input member (fig 19), having: a first portion (910) including a first coupling portion (portion excluding 910E, including 911), a second portion (920) including a second coupling portion (portion excluding 920E, including 923/921) having a radially extending projection (921 of Jeon corresponds to 36 of fig 4 of instant application), and a coupling device for coupling the first portion and the second portion to one another and is designed to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force, wherein the coupling device includes a housing part (930) extending around the first and second coupling portions (930 extends around 910/920) and a return spring (940/943; column 21, lines 59 discloses 940/943 is rubber and thus has elastic properties of spring) supported on the radial projection (921) of the second coupling portion and the housing part (fig 19 illustrates 940 disposed between 921 and 930). However, Jeon does not disclose that the return spring (943) encircles both the first coupling part and the second coupling part. For example, Merriam-Webster’s Dictionary defines “encircling” as “to form a circle around; surround.” The return spring (943) does not surround the first coupling portion as required by Claim 10. Part of the reason the instant application achieves the limitation is because the instant application discloses an axially extending guide projection (26) for the first coupling part extending into the second coupling portion. Providing Jeon with an axially extending guide projection such that the return spring (943) encircles the first coupling part would destroy the principle of operation of Jeon as the theoretical axially extending guide projection would destroy the operation of the second return spring (941) within Jeon. Therefore, Claim 9 is considered unobvious over Jeon.
Re 10, Dreischarf discloses: a force input member (figs 1-3), having: a first portion (18) configured to be connected to the brake actuating device (12), a second portion (20) configured to be connected to a brake pedal (14), and a coupling device for coupling the first portion and the second portion to one another and is designed to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force, wherein the coupling device includes a magnet (paragraph [0015] describes 24 as a solenoid which paragraph [0022] describes as generating electromagnetic field that acts on 48; as 24 generates a magnetic field to move 48 it is a magnet, and 48 must also be a magnet in order to be acted upon by 24) that prevents relative movement between the first and second portions before the predetermined release force is exceeded and permits relative movement between the first and second portions after the predetermined release force is exceeded. However, Dreischarf does not disclose: wherein the force is a tensile force, as required by Claim 10. For example, Dreischarf discloses that a compression force is what causes relative movement between the first and second portions and reversing the design of Dreischarf to be subject to tensile forces, i.e. reversing how the device of Dreischarf functions, would change the principle of operation of Dreischarf and require a substantial redesign. Therefore, Claim 10 is considered unobvious over Dreischarf.
Re 13, Georges discloses: a force input member (figs 4-5), having: a first portion (2/6) including a first coupling portion (6), a second portion (3/8) including a second coupling portion (8), and a coupling device for coupling the first portion and the second portion to one another and is designed to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force, wherein the coupling device includes an elastic ring (7; translation, page 2, line 14 describes 7 as made from an elastomer) element that prevents relative movement between the first and second portions before the predetermined release force is exceeded and permits relative movement between the first and second portions after the predetermined release force is exceeded. However, Georges does not disclose: wherein the elastic ring element is held within a pair of recesses of the coupling device before the predetermined release force is exceeded and moved out of one of the recesses in response to the predetermined release force being exceeded as required by Claim 13. No prior art of record disclose an elastic ring element held within a pair of recesses then moved out of one of the recesses, and thus there is insufficient motivation to provide Georges with the limitation. Therefore, Claim 13 is considered unobvious over Georges.
Re 13, Jeon discloses: a force input member (fig 19), having: a first portion (910/910E) and including a first coupling portion (portion excluding 910E, including 911), a second portion (920/920E) including a second coupling portion (portion excluding 920E, including 923/921), and a coupling device for coupling the first portion and the second portion to one another and is designed to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force, wherein the coupling device includes an elastic ring (940/943 or 940/941; column 21, lines 54-62 disclose 940/941/943 are rubber which is elastic) element that prevents relative movement between the first and second portions before the predetermined release force is exceeded and permits relative movement between the first and second portions after the predetermined release force is exceeded. However, Jeon does not disclose: wherein the elastic ring element is held within a pair of recesses of the coupling device before the predetermined release force is exceeded and moved out of one of the recesses in response to the predetermined release force being exceeded as required by Claim 13. No prior art of record disclose an elastic ring element held within a pair of recesses then moved out of one of the recesses, and thus there is insufficient motivation to provide Jeon with the limitation. Therefore, Claim 13 is considered unobvious over Jeon.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656